DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 15/356,603, filed on November 20, 2016. In response to Examiner's Final Rejection of August 20, 2021, Applicant on November 16, 2021, amended Claims 1, 2, 7, 11-14, 18 and 21, cancelled Claim 22 and added new Claim 23. Claims 1, 7 and 13. Claims 1-18, 21 and 23 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. 101 rejection of claims 1-20 are hereby withdrawn pursuant to Applicant's arguments and amendments. 

The 35 U.S.C. § 103 rejections of claims 1-18, 21 and 22 are hereby amended pursuant to applicants amendments to claims 1, 7 and 13.

Response to Arguments
Applicant Remarks, see pg. 13-16, with respect to the 35 U.S.C. 103 rejections regarding prior art Ferris in combination with Ward and Iyoob have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 13, 14, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyoshi et al., Google Patents Translation Japanese Patent No. 2006/227952 [hereinafter Moriyoshi], and further in view of Iyoob et al., U.S. Publication No. 2015/0228003 [hereinafter Iyoob]. 

Referring to Claim 1, Moriyoshi teaches: 
	A method stored in one or more data-storage devices and executed using one or more processors of a computing environment to calculate pricing of information technology ("IT") services provided by an IT vendor of cloud computing services (Moriyoshi, [Abstract]), “To provide an IT system in which services demanded and service levels are varied in terms of time, for quantitatively acquiring service providing risks, efficiently setting proper prices and SLA relative unit prices corresponding to demand patterns and the service levels, providing charging and SLA matching to various customer needs, service utilization forms and service utilization requests, and allowing service users to quantitatively acquire the effects of introducing the services”; (Moriyoshi, [23]), “system”, the method comprising:
	generating a number of different price plans constrained by a price plan policy, wherein the price plan policy defines price boundaries for a price of an IT service (Moriyoshi, [15]), “…The present invention also includes the following aspects. In IT systems where service demand and service levels fluctuate over time, quantitative evaluation of these fluctuation risks enables efficient pricing and calculation of SLA-related unit prices according to demand patterns and service levels. To enable billing and SLA provision according to various service forms”; (Moriyoshi, [0024]), “…  In FIG. 2, the service cost fluctuation analysis unit 101 includes <customer contract information DB 1021 / business model policy DB 1022 / charging policy DB 1023 / pricing policy DB 1024 / IT policy DB 1025 / service level / SLA policy DB 1026 / service index parameter 1027>. A service contract policy input unit 102…”; (Moriyoshi, [53]), “price verification unit 111 for each demand pattern…By surveying, the scope of service is 
	determining a set of reward values for a respective price plan over a plurality of test rounds based on a target function, the target function generating a reward value that would result from using the respective price plan for a respective computing service, the set of reward values are determined by selecting to execute the respective computing service associated with the respective price plan a number of times for a subset of the plurality of test rounds, wherein the set of reward values comprises at least one of a computing usage volume or a computing service recovery rate (Moriyoshi, [47]), “The cost structure analysis unit 108 calculates the total cash flow during the contract period for each of the simulation result”; (Moriyoshi, [60]), “The price verification unit 111 repeats the simulation by changing each policy definition <service provision form / service configuration (IT system configuration) / billing method / pricing / service level / SLA> and simulation execution conditions of the service contract policy input unit 102. Based on the parameter survey, an optimum service usage fee corresponding to the service menu that satisfies a preset service level index is calculated”; (Moriyoshi, [51]-[53]); and
determining an optimal price plan of the different price plans for the respective computing service for a present time period based on the set of reward values for the respective price plan and a number of times the respective price plan was selected for execution for the subset of the plurality of test rounds (Moriyoshi, [16]), “ Provides a means of optimizing prices and service levels through a parameter survey where input parameters are changed and simulation is repeated, as well as a means to provide billing menus and SLAs that match various service usage patterns, demand patterns, and service levels”; and 
executing, at the present time period, the respective computing service at the optimal price plan (Moriyoshi, [25]), “analysis of the customer's business requirements to the selection of the optimal fee menu according to the business pattern. First, business requirements and service level target values presented by customers are converted to IT requirements, service introduction assessments are performed, and service content is determine…the target price plan is selected by checking the achievement of the target”; (Moriyoshi, [52]), “In addition, the service introduction effect can be presented by comparing before and after the service introduction”; (Moriyoshi, [66]).
Moriyoshi teaches analyzing service cost fluctuations by quantitatively evaluating risks due to fluctuations in service demands and service levels for users and service providers (see par. 01), but Moriyoshi does not explicitly teach: 
adjusting a usage of the respective computing service using a customer agent based on a combination of a computing performance metric meeting a performance threshold and a financial metric meeting a financial threshold, wherein the financial metric is determined based on the optimal price plan and the customer agent is an automated process for scaling the usage of the respective computing service.
However Iyoob teaches: 
adjusting a usage of the respective computing service using a customer agent based on a combination of a computing performance metric meeting a performance threshold and a financial metric meeting a financial threshold, wherein the financial metric is determined based on the optimal price plan and the customer agent is an automated process for scaling the usage of the respective computing service (Iyoob, [0087]), “… A cloud service consumer can gain visibility into current performance, cost and utilization of cloud 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the service cost fluctuations in Moriyoshi to include the usage adjustment as taught by Iyoob. The motivation for doing this would have been to improve the method of performing efficient pricing and cost fluctuation analysis in Moriyoshi (see par. 66) to include the results of efficiently and effectively operate current and future cloud computing environments such as to manage business demand and IT supply processes and relationships (see Iyoob, par. 0014).

Referring to Claim 2, the combination of Moriyoshi in view Iyoob teaches the method of claim 1. Moriyoshi further teaches: 
further comprising performing operations analysis based on performance and financial assessment conditions in order to assess the usage the respective computing service (Moriyoshi, [56]), “In the above embodiment, the present invention can be applied to all IT infrastructure and IT services including arbitrary hardware and software”; (Moriyoshi, [39]), 

Referring to Claim 4, the combination of Moriyoshi in view Iyoob teaches the method of claim 1. Moriyoshi further teaches: 
wherein the target function comprises one of a usage volume target function, a profit target function, and a recover target function (Moriyoshi, [24]), “generating the cost fluctuation parameter Fluctuation factor analysis unit 105 Based on the above-mentioned fluctuation scenario, cost fluctuation parameters, and contract conditions based on IT service contract policy, cash flow simulation for the contract period is calculated for each cost component, and cash flow related to service usage fee, service cost, and SLA penalty is calculated. A service cost simulation unit 106, a simulation result output unit 107 of the service cost simulation unit 106, a cost structure analysis unit 107 that displays a cost fluctuation distribution for each IT component, a profit and loss evaluation unit 108, and a risk calculation unit 109.”; (Moriyoshi, [36]), “FIG. 8 is a table configuration diagram showing a list of cost components of the storage service. It is mainly divided into capital investment such as hardware 

Referring to Claim 7, Moriyoshi teaches: 
A system to calculate pricing of information technology ("IT") services provided by an IT vendor of cloud computing services comprising:
one or more processors (Moriyoshi, [23]). 
Moriyoshi teaches a system configuration including various servers (see par. [23]), but Moriyoshi does not explicitly teach:  
one or more data-storage devices;
machine-readable instructions stored in the data-storage devices that when executed using the one or more processors controls the system to carry out.
However Iyoob teaches: 
one or more data-storage devices (Iyoob, [0117]; [0121]);
machine-readable instructions stored in the data-storage devices that when executed using the one or more processors control the system to carry out (Iyoob, [0117]; [0121]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the system configuration in Moriyoshi to include the data-storage and machine-readable instructions limitations as taught by Iyoob to provide processes for implementing the function/acts specified (Iyoob, [0121]).
Claim 7 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claims 8 and 14 disclose substantially the same subject matter as Claim 2 and are rejected using the same rationale as previously set forth.

Claims 10 and 16 disclose substantially the same subject matter as Claim 4 and are rejected using the same rationale as previously set forth.

Referring to Claim 13, 
Moriyoshi teaches a system configuration including various servers (see par. [23]), but Moriyoshi does not explicitly teach:  
a non-transitory computer-readable medium encoded with machine-readable instructions that implement a method carried out by one or more processors of a computer system to perform the operations of. 
However Iyoob teaches: 
a non-transitory computer-readable medium encoded with machine-readable instructions that implement a method carried out by one or more processors of a computer system to perform the operations of (Iyoob, [0117]; [0121]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the system configuration in Moriyoshi to include the data-storage and machine-readable instructions limitations as taught by Iyoob to provide processes for implementing the function/acts specified (Iyoob, [0121]).
Claim 13 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 23, the combination of Moriyoshi in view Iyoob teaches the medium of claim 13. Moriyoshi further teaches: 
wherein executing the respective computing service at the optimal price plan is in response to a completion of the plurality of test rounds over a period of time (Moriyoshi, [52]), “FIG. 15 shows a processing flow of the price verification unit 111 for each business model. The price verification unit 111 performs simulation by changing the business model policy and simulation execution conditions in each policy definition <service provision form / service configuration / billing method / pricing / service level / SLA> of the service contract policy input unit 102 A quantitative survey of the cost structure and cash flow by business model is performed using the parameter survey. In addition, the service introduction effect can be presented by comparing before and after the service introduction”.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyoshi et al., Google Patents Translation Japanese Patent No. 2006/227952 [hereinafter Moriyoshi], in view of Iyoob et al., U.S. Publication No. 2015/0228003 [hereinafter Iyoob], and further in view of Weinman, U.S. Publication No. 2012/0016721 [hereinafter Weinman]. 

Referring to Claim 3, the combination of Moriyoshi in view Iyoob teaches the method of claim 1. Moriyoshi further teaches: 
wherein the price plan policy comprises profit margins of the IT service provider (Moriyoshi, [39]), “… profit rate parameter with customer, basic usage amount and usage amount set in price strategy policy 1024”; (Moriyoshi, [47]). 
Moriyoshi teaches a pricing policy (see par. 39), but Moriyoshi does not explicitly teach:  
wherein the price plan policy comprises cost structures, competitor pricing, and profit margins of the IT service provider.
However Weinman teaches: 
wherein the price plan policy comprises cost structures and competitor pricing of the IT service provider (Weinman, [0021]), “The pricing manager 108 may be configured to set prices for utilizing the resources by analyzing various types of information, such as information related to the current and forecasted utilization and availability of the resources 104, historical price and utilization information of the resources 104, competitor pricing information, and forecasted resource demand information”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the pricing policy in Moriyoshi to include the pricing limitations as taught by Weinman. The motivation for doing this would have been to improve the method of performing efficient pricing and cost fluctuation analysis in Moriyoshi (see par. 66) to efficiently include the results of optimizing the price and utilization of cloud computing resources from one or more cloud service providers (see Weinman par. 0001).

Claims 9 and 15 disclose substantially the same subject matter as Claim 3 and are rejected using the same rationale as previously set forth.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyoshi et al., Google Patents Translation Japanese Patent No. 2006/227952 [hereinafter Moriyoshi], in view of Iyoob et al., U.S. Publication No. 2015/0228003 [hereinafter Iyoob], [hereinafter Houlihan]. 

Referring to Claim 6, the combination of Moriyoshi in view Iyoob teaches the method of claim 1. Moriyoshi teaches analyzing service cost fluctuations by quantitatively evaluating risks due to fluctuations in service demands and service levels for users and service providers (see par. 01), but Moriyoshi does not explicitly teach: 
wherein determining the optimal price plan further comprises:
identifying a largest weighted mean reward; and
assigning the optimal price plan as a particular price plan with the largest identified weighted mean reward.
However Houlihan teaches: 
wherein determining the optimal price plan further comprises:
identifying a largest weighted mean reward (Houlihan, [0008]), “A weighted average performance state of all metrics is calculated as the weight property of the performance metric divided by the weight factor total. Responsive to determining that the highest value is higher than the weighted average performance state of all metrics, the highest value is used as the performance state of the virtualized process collection”; (Houlihan, [0072]); and
assigning the optimal price plan as a particular price plan with the largest associated weighted mean reward (Houlihan, [0008]), “A weighted average performance state of all metrics is calculated as the weight property of the performance metric divided by the weight factor total. Responsive to determining that the highest value is higher than the weighted 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified cost fluctuation analysis in Moriyoshi to include the determining and assigning function limitation as taught by Houlihan. The motivation for doing this would have been to improve the method of performing efficient pricing and cost fluctuation analysis in Moriyoshi (see par. 66) to efficiently include the results of the analysis of resource metrics which allows complex policies to be built from a collection of metric definitions defined at runtime (see Houlihan par. 0002).

Claims 12 and 18 disclose substantially the same subject matter as Claim 6 and are rejected using the same rationale as previously set forth.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyoshi et al., Google Patents Translation Japanese Patent No. 2006/227952 [hereinafter Moriyoshi], in view of Iyoob et al., U.S. Publication No. 2015/0228003 [hereinafter Iyoob], and further in view of Chambliss et al., U.S. Publication No. 2005/0076154 [hereinafter Chambliss]. 

Referring to Claim 21, the combination of Moriyoshi in view Iyoob teaches the medium of claim 13. Moriyoshi teaches the service cost fluctuation analysis unit that includes a service usage metering database and service level monitoring database  regarding uncertain factors of IT service (see par. 24), however Moriyoshi does not explicitly teach: 
wherein the number of times over the respective period of time represents a number of test uses over the respective period of time.
However Chambliss teaches:
wherein the number of times over the respective period of time represents a number of test uses over the respective period of time (Chambliss, [0032]-[0033]), “Evaluation Interval 98: the time interval during which performance is evaluated. This value may indicate a number of units and a choice of time, such as five evaluations per hour, etc. …”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the metering and monitoring in Moriyoshi to include the test limitation as taught by Chambliss. The motivation for doing this would have been to improve the method of performing efficient pricing and cost fluctuation analysis in Moriyoshi (see par. 66) to efficiently include the results of conducting performance analysis (see Chambliss par. 0057).

Referring to Claim 22, the combination of Moriyoshi in view Iyoob teaches the medium of claim 13. Moriyoshi teaches the service cost fluctuation analysis unit that includes a service usage metering database and service level monitoring database  regarding uncertain factors of IT service (see par. 24), however Moriyoshi does not explicitly teach: 
wherein the computing performance metric is an average response time, and the performance threshold is a service level agreement response time.
However Chambliss teaches:
wherein the computing performance metric is an average response time, and the performance threshold is a service level agreement response time (Chambliss, [0034]), “Mean Response Time (MRT) 102: a mean response time for each I/O operation in milliseconds 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the metering and monitoring in Moriyoshi to include the metric limitations as taught by Chambliss. The motivation for doing this would have been to improve the method of performing efficient pricing and cost fluctuation analysis in Moriyoshi (see par. 66) to efficiently include the results of multiple service level guarantee definitions indicating different performance criteria (see Chambliss par. 0007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rai et al. (US 20150106163 A1) – Obtaining an optimal pricing strategy in a service engagement are disclosed. A model is created for the service engagement between a client and vendor. For the service engagement, a pricing strategy is selected. The pricing strategy is selected from one of a fixed strategy, a variable strategy and a combination thereof. Subsequent to selecting the pricing strategy, a client payoff associated with the client and a vendor payoff associated with the vendor are computed. The model is simulated to obtain a time series data. Based on the simulation, an optimal pricing strategy is obtained by calculating an optimizer payoff function. The optimizer payoff function is calculated by assigning relative weights to the client payoff and the vendor payoff. The optimal pricing strategy is obtained by altering the pricing strategy to maximize the optimizer payoff function.

Palombo (US 20130268319 A1) – The method involves defining user attributes that influence a price include user's geographic location including a country. The user attribute is segmented based on parameters influencing the price. A high price and a low price test path for each segment is created, where a high price test path corresponds to a high price set, and a low price test path corresponds to a low price set. Revenue generated for each test path is compared. The highest revenue path is selected as the optimized path and the price corresponding to highest revenue path is selected as the optimized price. 

March et al. (US 8374579 B2) – Analyzing wireless communication records and for determining optimal wireless communication service plans is disclosed. A transceiver is configured to receive billing information associated with a subscriber of a telecommunications service under a current rate plan. A storage unit stores the billing information. A processor processes the subscriber related billing information to produce organized data having a predefined format. The processor then analyzes the processed data in relation to a plurality of rate plans of a plurality of telecommunications service providers, and determines at least one proposed rate plan that would save the subscriber telecommunication costs relative to the current rate plan. A report of at least one proposed rate plan is then produced and provided to the subscriber, which enables selection of a best telecommunication service provider.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CRYSTOL STEWART/Primary Examiner, Art Unit 3624